El Juez Asociado Señor Rigau
emitió la opinión del Tribunal.
El apelante fue acusado de asesinato en primer grado y fue convicto por un jurado unánime de asesinato en segundo grado.
Los hechos pueden resumirse como sigue. José Santos Ortiz, el apelante, y su concubina Ana Hilda Vázquez llegaron a Puerto Rico procedentes de Nueva York y se hospedaron en la casa de la abuela de Ana Hilda, en un campo de Huma-*117cao. El apelante tuvo conocimiento de que una residente de aquel lugar, Josefina Cruz, tenía algún dinero. En 22 de diciembre de 1965 él le comunicó a Ana Hilda que planeaba asaltar a Josefina para quitarle el dinero. Ana Hilda se opuso a dicho plan, trató de disuadirlo, pero el apelante in-sistió en ello.
El día de los hechos, el apelante obligó a Ana Hilda a acompañarlo, amenazándola con un revólver que tenía, a un camino que conducía a la casa de Josefina y a quedarse allí con él, escondidos, para emboscarla. Cuando Josefina apareció el apelante la atacó, le dio con el revólver quedando la víctima in-consciente, le puso un paño en la boca, la amordazó con una toalla y una cuerda, le amarró los pies y las manos, le robó unos $600 que Josefina llevaba y allí la dejó tendida y agoni-zando. Ana Hilda presenció los hechos presa de terror. Quiso correr pero no se atrevió debido a las amenazas del apelante. Luego de consumado el crimen el apelante se llevó a Ana Hilda consigo. Varios días después el cadáver de la infortunada Josefina fue encontrado en un pequeño barranco, en el cual ha-bían caído ella y el apelante al comienzo de la lucha. Al cadáver le faltaba un pie, el cual aparentemente los perros realengos le habían comido.
El apelante se llevó a Ana Hilda para Nueva York el 24 de diciembre de 1965, con el dinero en el bolsillo y el crimen en la conciencia. En dicha ciudad se hospedaron en el aparta-mento de la madre de Ana Hilda. Como Ana Hilda insistía en que el apelante confesase los hechos, éste le hizo un disparo pero no la hirió. Amenazó con matar a todos en la casa. La madre de Ana Hilda informó a la policía de los hechos. Mien-tras el apelante estuvo en prisión preventiva en Nueva York, pendiente el procedimiento de extradición iniciado por el Go-bierno de Puerto Rico, él y Ana Hilda se escribieron algunas cartas. Ella declaró que él la amenazaba en sus cartas. En el Ínterin, el apelante cumplió en Nueva York dos años de prisión *118por otro delito cometido allá, independiente del que aquí nos ocupa.
El apelante hace tres señalamientos de error. El primero se refiere a la negativa del tribunal de admitir en evidencia una carta que le escribió Ana Hilda mientras él estaba en pri-sión. Pretendía demostrar con dicha carta que él no amenaza-ba a Ana Hilda. Los restantes dos errores pueden fundirse en uno y se contraen a plantear que erró el tribunal al no deter-minar que Ana Hilda fue cómplice del asesinato.
Ninguno de los señalamientos tiene mérito. En cuanto a la carta de Ana Hilda, ésta expresa, en lo pertinente, que ella lo quiso pero que no puede verlo o escribirle más porque su corazón no se lo permite; que él la engañó mucho a ella; que cada día ella descubría más cosas de él; que él nunca la amó; que ella le soportó muchas cosas; que ella no puede hacer nada en perjuicio de sus hijas por un hombre que no se lo merece.
La negativa a admitir dicha carta en evidencia no causó perjuicio sustancial al apelante, y más bien creemos que le favoreció. Desde luego, lo determinante no es si el apelante la amenazó a ella en sus cartas desde la prisión, sino el hecho probado y creído por el juzgador de que la llevó bajo amenaza de grave daño corporal al lugar de los hechos y la obligó a quedarse allí mientras él los consumaba.
Los hechos ocurrieron bajo la vigencia de nuestro anterior Código Penal, Edición de 1937, 33 L.P.R.A. sec. 1 y ss., y bajo sus claras disposiciones Ana Hilda no era principal o autora del delito, ni aun cómplice.
Bajo aquel Código eran principales o autores los que cometían directamente el crimen o los que hubiesen aconsejado su comisión o incitado a ello, 33 L.P.R.A. see. 82. Bajo dicho Código eran cómplices los que, sabiendo que se había cometido un crimen, lo ocultaren de las autoridades o albergaren y protegieren a la persona acusada o convicta de su comisión, 33 L.P.R.A. see. 83. Nada de lo antes dicho es aplicable a Ana Hilda. Por el contrario, ella se opuso desde el principio *119a la comisión del delito y fue llevada al lugar de los hechos bajo coacción. La complicidad requiere algún grado de consejo, incitación o participación, directas o indirectas, factores que en el caso de Ana Hilda están ausentes.
Tampoco es Ana Hilda autora ni encubridora del delito, bajo el vigente Código Penal, Ley Núm. 115 de 22 de julio de 1974, 33 L.P.R.A. see. 3001 y ss. Dispone el vigente Código Penal que son responsables criminalmente los autores y los encubridores. Se consideran autores (a) los que toman parte directa en la comisión del delito; (b) los que fuerzan, provocan, instigan, inducen o ayudan a otra persona a cometer el delito; (c) los que se valen de una persona inimputable para cometer el delito; (d) los que con posterioridad a la comisión del delito ayudaren a los que tomaron parte directa en la comisión del delito en cumplimiento de una promesa anterior a dicha ejecución; y (e) los que cooperaren de cualquier otro modo en la comisión del delito. Art. 35, Código Penal, 33 L.P.R.A. see. 3172.
Son encubridores los que para eludir la acción de la justicia con conocimiento de la comisión de un delito, sin haber tenido participación en el mismo como autores, ocultaren al responsable del delito o procuraren la desaparición, alteración u ocultación de evidencia. Art. 36, Código Penal, 33 L.P.R.A. see. 3173.
Los errores señalados no se cometieron. El jurado fue unánime, pero fue condescendiente para con el acusado pues realmente los hechos justificaban su convicción por asesinato en primer grado, tal como se le acusó. Se confirmará la sen-tencia apelada.